Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on May 19, 2017. It is noted, however, that applicant has not filed a certified copy of the 2968082 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al (U.S. Patent No. 5,868,347), hereinafter “Paul ‘347” in view of Epeneter (U.S. Patent No. 2,948,486).
With respect to Claim 1, Paul ‘347, Figures 1-7, teaches a material roll support system comprising:	

(iii) a connector 52,54 that connects the holder end 48,50 to the holder base unit 40,42 such that the holder end 48,50 is rotatable around an axis defined by the 10connector 52,54 and can be raised and lowered in relation to the holder base unit 40,42; 
whereby a roll of material 64 is supportable between the two independent holder units when the holder ends 48,50 are positioned within a roll section of the roll of material  (See Figure 2B), and the holder units are each positioned upon one or more supports whereby the portion of the holder units in contact with said one or more support is a flat or virtually flat surface.  See Figure 2A below.
[AltContent: textbox (Flat surface)]
[AltContent: textbox (support)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    639
    771
    media_image1.png
    Greyscale


Paul ‘347 teaches all the elements of the dispenser except for the holder units each positioned above, in contact with and on top of an upper surface and whereby the one or more supports is devoid of any configuration to support the holder unit excepting a flat or virtually flat upper surface where it is in contact with said holder unit.
However, Epeneter, Figures 1-4, teaches holder units 14a,14b each positioned above, in contact with and on top of an upper surface 12a,12b and whereby the one or more supports is devoid of any configuration to support the holder unit excepting a flat or virtually flat upper surface where it is in contact with said holder unit.
It would have been obvious to one of ordinary skill in the art to provide Paul ‘347 with holders on the top surface and the one or more supports is devoid of any configuration to support the holder unit excepting a flat or virtually flat upper surface where it is in contact with said holder unit, as taught by Epeneter, for the purpose of eliminating sharp surfaces on the dispenser and providing an aesthetically appealing holder for the rolled material (see Column 3, line 69).
With respect to Claim 2, Paul ‘347 further teaches15 two supports 36,38 that the independent holder units are positioned upon when the material roll support system is assembled and operable.  
With respect to Claim 3, Paul ‘347 further teaches an indentation section 44,46 in the holder base unit 40,42 configured to receive a portion of the holder end 48,50.  
With respect to Claim 4, Paul ‘347 further teaches 20wherein the indentation section 44,46 is formed to restrain lowering of the holder end beyond a particular lowered position.

With respect to Claim 9, Paul ‘347 further teaches wherein the connector 52,54 is positioned through holes within the holder base unit 40,42 and a hole within the holder end 48,50, said holes being virtually aligned when the connector 52,54 is positioned within all of said holes simultaneously.  
With respect to Claim 10, Paul ‘347 further teaches a15aaa method of assembling and using a material roll support system to hold a roll of material 64, comprising the steps of. 
a. positioning two independent holder units upon separate supports, said supports being a distance from each other that is greater than and near to the width of the roll of material 64, and said independent holder units each 20comprising: 
i. a holder base unit 40,42;
ii. a holder end 48,50 that is attached to the holder base unit 40,42; and 
iii. a connector 52,54 that connects the holder end 48,50 to the holder base unit 40,42; 
b. rotating at least one of the holder ends around the axis defined by the 25connector 52-54 to raise the at least one of the holder ends 48,50 in relation to the holder base unit 40,42 attached to said holder end 48,50;  
16c. positioning at least a portion of the holder ends 48,50 within a roll section of the roll of material; 
See Figures 2A and 2B); and 
e. supporting the roll of material 64 upon the holder ends 48,50 (see Figure 2B), such that the roll of material rotates around the holder ends.  
With respect to Claim 13, Paul ‘347 further teaches the step of dispensing material 15wound upon the roll of material as the roll of material rotates around the holder ends.

Claims 5-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul ‘347 in view of Epeneter as applied to Claims 1-4, 8-10, and 13 above, and further in view of Paul (U.S. Patent No. 4,662,576), hereinafter “Paul ‘576”.
With respect to Claims 5-6, Paul ‘347 in view of Epeneter are advanced above.
Paul ‘347 teaches all the elements of the material support system except for:
a lowering inducing component positioned between the holder end and the holder base unit 25near to the connector, said lowering inducing component being operable to cause a raised holder end to start to move in a lowering direction; and  
wherein the lowering inducing component is formed of rubber, or the lowering inducing component is a magnet or a spring.
However, Paul ‘576, teaches:
a lowering inducing component 36 positioned between the holder end 30 and the holder base unit 20 25near to the connector 32, said lowering inducing component 36 being operable to cause a raised holder end to start to move in a lowering direction; and  
wherein the lowering inducing component is formed of rubber, or the lowering inducing component is a magnet or a spring 36.
See Column 2, lines 1-2.
With respect to Claim 7, Paul ‘576 further teaches wherein the holder end and holder 5base unit are formed of plastic, polyvinyl chloride (PVC) plastic (see Column 2, lines 3-4), aluminum, or a heavy metal.  
With respect to Claim 11, Paul ‘576 teaches the step of moving the material roll support system to be positioned upon different supports    
distinct from the separate supports that the material roll holder is initially supported upon, whereby the materia! roli holder can be successively moved to different locations where it will be supported upon supports located in such different locations, and thereby is nonpermanent..  
Note that the holder units of Paul ‘576 are different from those of Paul ‘347.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul ‘347 in view of Epeneter as applied to Claims 1-4, 8-10, and 13 above, and further in view of Lan (U.S. Patent No. 8,500,058).
With respect to Claim 12, Paul ‘347 in view of Epeneter are advanced above.
Paul ‘347 teaches all the elements of the material support system except for:
the step of positioning the material roll support system upon supports that are varying widths apart, whereby the material roll support system is operable to support rolls of material of varying widths.
However, Lan, Figures 2-4, teaches:
elements 27,28,29 move supports 21,24 to varying widths), whereby the material roll support system is operable to support rolls of material of varying widths.
It would have been obvious to one of ordinary skill in the art to provide Paul ‘347 with supports at varying widths, as taught by Lan, for the purpose of supporting various sizes of rolls.  See Column 5, lines 14-26.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654